  Case 2:17-mc-51664-RHC ECF No. 28, PageID.255 Filed 11/02/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION




IN RE SEALED MATTER.                                             Case No. 17-mc-51664



____________________________________________/

            OPINION AND ORDER DENYING DANIEL MORENO’S MOTIONS TO
                        UNSEAL SEARCH WARRANTS

       On August 30, 2018, Daniel Moreno filed four motions to unseal search warrant

applications and supporting search warrant affidavits. (Dkt. #9, #10, #11, #12.) He

argues that he has a right under the Fourth Amendment to inspect the warrants and that

there is no good cause for continuing to seal the warrants because there is no longer an

ongoing investigation related to the properties. (Dkt. #9, PageID 180–81.)

       In response, the Government argues that Mr. Moreno lacks standing to unseal

the warrants and that unsealing the warrants would jeopardize an ongoing investigation

in the Eastern District of Michigan by the DEA and IRS and may compromise officer

safety. (Dkt. # 27, PageID 247, 250–52.) The Government further asserts that redaction

of the warrants is not feasible given the specificity of the information included in the

warrant affidavits, particularly with respect to confidential sources. (Id. at 252.)

       Generally, the Fourth Amendment authorizes a person whose property has been

seized pursuant to a search warrant to inspect and copy the affidavit upon which the

warrant was issued. In re Search Warrants Issued August 29, 1994, 889 F. Supp. 296

(S.D. Ohio 1995). However, inspection is not an absolute right and may be restricted
    Case 2:17-mc-51664-RHC ECF No. 28, PageID.256 Filed 11/02/18 Page 2 of 2




under compelling circumstances. See, e.g., In the Matter of EyeCare Physicians of

America, 100 F.3d 514 (7th Cir. 1996). Such circumstances may include the need to

preserve the integrity of an ongoing investigation and the identities of informants. In re

Search Warrant for 2934 Anderson Morris Rd., 48 F. Supp. 2d 1082, 1082 (N.D. Ohio

1999). The court is persuaded the Government’s ongoing investigation in the Eastern

District of Michigan is a compelling justification for keeping the search warrants sealed

at this time. Accordingly,

           IT IS ORDERED that Daniel Moreno’s Motions to Unseal Search Warrants (Dkt.

#9, 10, 11, 12) are DENIED WITHOUT PREJUDICE.

                                                                      s/Robert H. Cleland
                                                                      ROBERT H. CLELAND
                                                                      UNITED STATES DISTRICT JUDGE

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, November 2, 2018, by electronic and/or ordinary mail.

                                                                      s/Lisa Wagner
                                                                      Case Manager and Deputy Clerk
                                                                      (810) 292-6522
S:\Cleland\Cleland\HEB\Civil\17-51664.INRESEARCHWARRANT.deny.motion.to unseal.HEB.docx




                                                                                 2
